Citation Nr: 0126770	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for disabilities 
of the lumbosacral spine, and left hip, currently evaluated 
as 10 percent disabling, to include a separate rating for the 
left hip disorder.

3.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from November 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Montgomery, Alabama.

The record discloses that service connection has been 
established for disability of the lumbar spine, and left knee 
by rating action dated in December 1947.  One of the issues 
certified on appeal was entitlement to service connection for 
a left hip disorder.  In May 2000, service connection was 
granted for a left hip disability, based upon the RO's 
finding that this condition was "part and parcel" of the 
service-connected lower back disability.  An increased 
evaluation from 0 percent to 10 percent was also awarded at 
that time for the low back disorder, which continues to be 
rated under Diagnostic Code 5292, based upon limitation of 
motion of the lumbar spine.  In the veteran's notice of 
disagreement he indicated that the left hip disorder was not 
part of his back disorder.  

The Board construes this statement as disagreeing with the 
rating assigned for his left hip disorder.  The Board further 
finds that this issue is properly before the Board for 
appellate consideration.  Accordingl,y the issues are as 
stated on the title page of this decision.

REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The implementing 
regulations were adopted on August 29, 2001.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA or the implementing regulations, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The appellant has reported that his service-connected 
disabilities are manifested by progressive symptomatology.  
He indicated that he is receiving ongoing treatment, that he 
utilizes orthotic devices, and takes prescribed medication 
with some relief.  The appellant indicated that he 
experiences persistent pain, limited mobility, and functional 
impairment.  Testimonial evidence presented during the August 
2001 hearing suggests there are additional, relevant 
treatment reports which have not been associated with the 
claims file for review. In this regard, the most recent VA 
examination, conducted in January 2000, revealed diagnoses of 
post-traumatic dysfunction of the lumbar spine, left hip, and 
left knee.  In view of this evidence the Board is of the 
opinion that a contemporaneous and thorough VA examination is 
warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant should be furnished the 
appropriate release of information forms in 
order to obtain any more recent VA and 
private medical records pertaining to 
treatment he received for the low back, left 
hip, and left knee disabilities, that have 
not been associated with the claims file, to 
include treatment reports from Dr. Steele 
(See Hearing Transcript, p. 11-12). 

2.  A VA examination should be conducted by 
an orthopedist in order to determine the 
nature and severity of the service connected 
lumbosacral spine, left hip, and left knee 
disorders.  In addition to x-rays of the left 
hip, any other tests deemed necessary should 
be accomplished.  The claims folder and a 
copy of this remand should be furnished to 
the examiner in conjunction with the 
examination.

It is requested that the examiner obtain a 
detailed occupational history.  It is also 
requested that the involved joints be 
examined for degrees of range of motion, and 
any limitation of function of the parts 
affected by limitation of motion.  The 
examiner should also be asked to note the 
normal ranges of motion of the lumbosacral 
spine, left hip, and left knee.  The examiner 
should be requested to determine whether the 
lumbosacral spine, left hip, and left knee 
exhibit weakened movement, excess 
fatigability, or incoordination attributable 
to the service-connected disability.  
Further, the examiner should be asked to 
express an opinion as to the degree to which 
pain could significantly limit functional 
ability during flare-ups or when the 
lumbosacral spine, left hip, and left knee 
are used repeatedly over a period of time.  
The examiner is requested to render an 
opinion as to the impact the veteran's 
service connected disabilities has on the 
veteran's ability to obtain and maintain 
gainful employment.  A complete rational for 
any opinion expressed should be included in 
the report.

3.  The RO must review the claims filed and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 1991 and Supp. 2001) and the 
implementing regulations are fully complied 
with and satisfied.

4.  Following completion of the above, the RO 
should readjudicate the issues on appeal, to 
include assigning a separate disability 
rating for the service connected left hip 
disorder.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided a 
supplemental statement of the case, which 
includes the pertinent rating criteria for 
the left hip disorder, and afforded the 
appropriate period of time for response. 

The case should then be returned to the Board, if otherwise 
in order.  The Board intimates no opinion, legal or factual, 
as to the disposition warranted in this case.  The appellant 
need take no further action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



